Citation Nr: 0902225	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-04 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depressive 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which, in 
pertinent part, denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for PTSD 
and major depressive disorder.  As is explained below, the 
Board finds that there may very well be outstanding records 
of pertinent medical treatment available that are not 
presently associated with the claims file.  Additional 
development is necessary prior to adjudication of these 
claims.  

In the report of an August 2005 VA examination for PTSD, the 
examiner noted that he reviewed the report of a July 9, 2004 
Mental Hygiene Clinic consultation.  The examiner concluded 
that the veteran did not have a diagnosis of PTSD, and that 
the veteran's depressive disorder was not related to service.  
Under summary and conclusions, the August 2005 VA examiner 
specifically stated the following:  "The July 09, 2004 
Mental Hygiene Clinic consult request clearly describes the 
etiology of the veteran's neuropsychiatric condition."  It 
is clear that the August 2005 VA examiner based his opinion 
that the veteran's depressive disorder was not related to 
service, in part, on the findings in the referenced July 09, 
2004 record from the Mental Hygiene Clinic.  It is also clear 
that the RO, in its August 2005 decision denying service 
connection for depressive disorder, relied on the findings of 
the August 2005 examiner and the cited July 09, 2004 record 
from the Mental Hygiene Clinic.   

This July 09, 2004 record from the Mental Hygiene Clinic, 
referenced by a VA examiner in his August 2005 examination 
report and by the RO in its August 2005 decision denying 
service connection, is not in the claims file.  Further, in 
the August 2005 VA examination report, the examiner 
referenced medical treatment records from the Cleveland VA 
Medical Center dated from August 5, 2004 to April 27, 2005, 
but he stated that such evidence was not found in the 
veteran's case folder.  

The agency of original jurisdiction (AOJ) should make an 
attempt to obtain copies of any outstanding records of 
pertinent medical treatment, specifically the July 09, 2004 
record from the Mental Hygiene Clinic and any records of 
pertinent treatment form the Cleveland VA Medical Center.  
Any VA medical records that are not in the claims file are 
nevertheless considered part of the record on appeal since 
they are within the VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  See 38 U.S.C.A § 
5103A (West 2002); see also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("... an [agency of original jurisdiction's] 
failure to consider records which were in the VA's possession 
at the time of the decision, although not actually in the 
record before the AOJ, may constitute clear and unmistakable 
error"). 

If copies of these identified records cannot be obtained, a 
memorandum should be included in the file explaining the 
procedures undertaken to attempt to find the records and why 
such attempts were not fully successful.    

The Board notes that the claims file does not contain many 
records of private medical treatment.  With assistance from 
the veteran, the RO should ascertain whether there are any 
outstanding records of pertinent private medical treatment 
available, and, if so, attempt to obtain all identified 
pertinent medical records. 



Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, the RO should 
secure, or, if necessary, recreate a copy 
of the above referenced record dated July 
09, 2004, from the Mental Hygiene Clinic.  
If copies of these identified records 
cannot be obtained, a memorandum should be 
included in the file explaining the 
procedures undertaken to attempt to find 
the records and why those attempts were 
not fully successful.

2.  By appropriate means, and with any 
assistance from the veteran, the RO should 
seek to identify and obtain any VA or 
private records of pertinent medical 
treatment that are not yet on file.  
Particularly, this action should include 
obtaining any pertinent medical records 
pertaining to the veteran's psychiatric 
treatment at the Cleveland VA Medical 
Center.  If copies of these identified 
records cannot be obtained, a memorandum 
should be included in the file explaining 
the procedures undertaken to attempt to 
find the records and why those attempts 
were not fully successful.

3.  The RO should then readjudicate the 
claims under review here.  If any such 
action does not resolve a claim, issue the 
veteran and his representative a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

